Citation Nr: 0802630	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs AGO


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1991 to August 1991, 
January 1994 to January 1997, and from February 2002 to April 
2002.  He also had periods of inactive duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for bilateral hearing loss.  


FINDING OF FACT

Bilateral hearing loss was not manifested during a period of 
active duty service, or within one year of separation; and a 
current hearing loss disability has not been etiologically 
related to service by competent medical evidence.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2005.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran submit evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The veteran 
identified private treatment records which the RO obtained.  
In a March 2006 statement, the veteran indicated that he did 
not have additional evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran did not receive the 
applicable notice.  However, since this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  No effective 
date or disability rating is being assigned.  Therefore, to 
move forward with adjudication of this claim without notice 
regarding effective dates or disability ratings would not 
cause any prejudice to the veteran.  

While the veteran has not been afforded a VA examination 
addressing his claim for service connection for bilateral 
hearing loss, the Board concludes that such an examination is 
not warranted because the record does not contain evidence of 
a bilateral hearing loss disability during active duty 
service and does not reflect competent evidence showing a 
nexus between active duty military service and the disability 
at issue.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran. 


Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. 
App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.   

The veteran avers that he is entitled to service connection 
for a bilateral hearing loss disability.  He believes that it 
is the result of noise, acoustic and concussive trauma.

The veteran's DD Form 214 shows he had military occupational 
specialties of defense counsel and general attorney.  Service 
medical records do not reflect that the veteran entered 
active service with a prior hearing loss problem or history 
of prior ear trauma.  They also do not reflect that the 
veteran reported or received medical treatment for noise 
exposure or acoustic or concussive trauma to his ears during 
service, as alleged.  

Upon audiological evaluation in January 1991, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000.
RIGHT
5
0
0
5
10
15
LEFT
5
0
5
0
00
20

Upon audiological evaluation in January 1991, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000.
RIGHT
5
0
0
5
10
15
LEFT
5
0
5
0
00
20

Upon audiological evaluation in November 1993, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000.
RIGHT
25
10
10
10
20
15
LEFT
10
5
10
5
10
20

A Navy Reserve 5-year physical examination was performed in 
January 2005.  At this examination, the veteran's hearing 
manifested with a decibel (dB) loss of 40 in the left ear, at 
the puretone threshold of 1000 Hertz (Hz).  This is the first 
objective evidence of a hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2007).   

The post-service evidentiary record consists of private 
treatment records, dated between January 1998 and July 2004, 
which contain no evidence pertinent to a hearing loss 
disability.  

Based upon a cumulative review of the record, the Board finds 
that service connection is not warranted for hearing loss.  
There is no evidence of a hearing loss disability during 
active duty military service or for at least three years 
thereafter.  Reports of audiogram tests performed during 
active duty service in January 1991, November 1993, and 
September 1996 document no auditory thresholds in any of the 
cited frequencies were 40 decibels or greater, and show that 
the veteran did not have auditory thresholds of 26 decibels 
or greater in at least three of the pertinent frequencies.  
While it appears that there was a slight decrease in the 
veteran's auditory acuity over the years in service, the 
veteran's level of hearing acuity during active service was 
never so insufficient as to establish a hearing loss 
disability.  See 38 C.F.R. § 3.385 (2007).  

While hearing loss of such severity to constitute a 
disability is now shown, the cumulative record does not 
reflect any competent medical evidence to support a finding 
that the veteran's current hearing loss disability is 
etiologically related to any aspect of his active duty 
military service.  

While the veteran essentially contends that his current 
hearing loss is related to service, as a layman without 
specialized medical knowledge or training, he is not 
competent to render a medical opinion regarding the etiology 
of his hearing loss disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)(where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required).  The veteran has not otherwise 
provided evidence in the form of medical opinions or evidence 
to establish an etiological nexus to military service. 

Finally, since the veteran's hearing loss did not manifest to 
a compensable degree within one year of separation from 
active duty, but rather 3 years later; the Board finds that 
it may not be presumed to have been incurred or aggravated 
during active duty military service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


